--DETAILED ACTION--
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on January 31, 2022 has been entered. 
Priority
This application is a CIP of 15/624,425 (US Patent 10,238,496) filed on 06/15/2017, and claims benefit in provisional application 62/431,076 filed on 12/07/2016.
Application 15/624,425 is a divisional of 14/509,719 (US Patent 9,763,788) filed on 10/08/2014. Application 14/509,719 is a CIP of 13/947,770 (US Patent 8,936,805) filed on 07/22/2013, which claims benefit in provisional application 61/800,588 filed on 03/15/2013 and is a CIP of application 11/519,316 (US Patent 8,518,123) filed on 09/11/2006, which claims benefit in provisional application 60/715,841 filed on 09/09/2005 and provisional application 60/726,383 filed on 10/13/2005. Application 14/509,719 is a CIP of application 13/947,827 
The effective filing date of the present application is December 07, 2017 because the claims are not supported in applications to which priority is claimed. Application 15/624,425 does not provide support for a first medium, a second medium, a third medium, and a fourth medium as required by claim 39.
Claim Status
Claims 39-42 and 47-52 are pending and examined. Claims 1-38 and 43-46 were cancelled. Claim 39, 47, 51, and 52 were amended.
Withdrawn Claim Rejections - 35 USC 103
	Rejections of claims 39-42 and 47-52 over Brooks and D’Agostino are withdrawn because the claims were amended to require a nano-sized carbonaceous material comprising nanotubes, nanofibers, graphene, or combinations thereof, and the prior art references do not teach these limitations. Applicant’s arguments directed to these rejections are moot because rejections are withdrawn. 
Claim Rejections - 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 39-42 and 47-52 are rejected under 35 U.S.C. 103 as being unpatentable over Sitharaman et al. (US 2012/0076830 A1, Published March 29, 2012) and Whang (Polymer, Vol. 36, No. 4, pages 837-842, published 1995).
The claims encompass a scaffold useable for tissue regeneration comprising a three- dimensional structure as described in the claims.
The teachings of Sitharaman are related to a method of differentiating mesenchymal stem cells towards osteoblasts and other connective tissue using nanoparticles and electromagnetic stimulation. Osteoinductive materials produced using said method may be useful for bone regeneration and reconstruction in treatment of bone trauma and bone related diseases, and to correct birth defects (Abstract). Carbon and gold nanoparticles that absorb light or radiofrequency electromagnetic radiation are employed to stimulate stem cells in culture or in situ (paragraph 006). Nanoparticles include carbon nanotubes, single walled nanotubes, and graphene nanoparticles, among others (paragraph 0007). SWNTs have size in the range from 10 nm to 200 nm (paragraph 0010). One embodiment teaches a composition for stimulating and differentiating stem cells. The composition is suitable for cell growth and contains nanoparticles. In one embodiment the composition is a porous structure composed of a biodegradable polymer comprising nanoparticles dispersed within. The polymer is PLGA or PLA (paragraph 0017). The nanoparticles are contained in or immobilized to a scaffold whereupon stem cells are stimulated to propagate and differentiate (paragraph 0033). The nanoparticles and stimulatory electromagnetic radiation can be used to stimulate stem cells such as MSCs in a host. The stem 
Sitharaman et al. does not describe pores and pore size ranges of the porous scaffold.
The teachings of Whang are related to methods of making porous biodegradable copolymers of polylactic and polyglycolic acid scaffolds. Foams with porosity in the range of 91-95%, median pore diameter ranging from 13 to 35 micron, and specific pore area in the range 58-102 m2/g were made by varying processing parameters such as water volume fraction, polymer weight percentage and polymer molecular weight. These scaffolds are useful as structures that facilitate either tissue regeneration or repair during reconstructive operations (Abstract). The scaffolds have highly interconnected pores necessary for tissue ingrowth and regeneration (Conclusion, page 841).
	The teachings of Sitharaman and Whang are related to porous PLGA scaffolds intended for tissue repair, and it would have been obvious to have combined them because they are in the same field of endeavor. 
Regarding claims 39 and 52, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed a porous implant comprising a 3D structure comprising a mixture of one or more biocompatible and biodegradable polymers and single walled carbon nanotubes having a size from 10 nm to 200 nm as osteoinductive material, with a reasonable expectation of success because Sitharaman teaches a scaffold for treating a tissue defect comprising a porous PLGA scaffold comprising osteoinductive nanoparticles dispersed therein, where the osteoinductive nanoparticles are 
Limitations of claims 39 and 52 are met because the scaffold of Sitharaman modified with Whang is a 3D structure that has no layered structure, and comprises PLGA, carbon SWNTs, tunable porosity with interconnected channels and pores with adjustable dimensions, and wherein the PLGA, SWNTs, the interconnected channels, and pores are mixed together in the 3D structure. PLGA meets the limitations of the first medium comprising one or more biocompatible and biodegradable polymers. The SWNTs meet the limitations of the third medium comprising fillers of one or more insoluble materials comprising nanotubes. The claimed range of pore sizes is obvious because it overlaps with the prior art range. 	
Combining prior art elements according to known methods to obtain predictable results supports obviousness and the selection of a known material suitable for its intended purpose supports obviousness.
The claimed product is described as a product by process. The scaffold in Sitharaman modified by Whang could have been obtained by processes described by the present claims, absent evidence to the contrary. See MPEP 2113. The claimed product is obvious over 
Regarding claim 40, the modified scaffold of Sintharaman is structurally identical to the claimed scaffold and it would have been capable of incorporating nanoparticles, cells, bioactive materials, growth factors, and/or tissue regeneration enhancing drugs therein.
Regarding claim 41, it would have been further obvious to have formed the scaffold into a medical implant and coated it with carbon nanotubes, with a reasonable expectation of success because Sitharaman teaches an embodiment of a medical implant prepared by attaching carbon nanotubes at surfaces that are intended to be fused to bone, providing an improved surface that enhances growth of bone forming cells (paragraph 0042). Carbon nanotubes meet the limitation that requires external surfaces of the 3D structure are coated with nanostructural materials. 
Regarding claim 42, it would have been obvious to have formed the scaffold having a shape and size conforming to a shape and size of corresponding tissue that needs to be regenerated, with a reasonable expectation of success because Sintharaman teaches that the intended use of the scaffold is bone regeneration in treatment of bone trauma, diseases, and 
Regarding claim 47, it would have been obvious to have formed the scaffold having specific pore area in the range of 58-102 m2/g, with a reasonable expectation of success because Whang teaches 58-102 m2/g a suitable specific pore area for tissue regeneration scaffolds. Whang does not teach the surface area of the scaffold, however the claimed range is obvious over cited references because the cited references teach a scaffold that is structurally identical to the claimed scaffold and it would have been reasonable to conclude that the scaffold in the prior art has the same properties as the claimed scaffold including the surface area per gram of scaffold. Furthermore, the present application was reviewed and there is no evidence that the claimed range of surface area per gram of scaffold is critical.
Claim 48 is a product by process claim. Porosity in the prior art scaffold could have been obtained through 3D printing processes absent evidence to the contrary.
Regarding claim 49, prior art teaches PLGA.
Regarding claim 50, the one or more soluble materials is not required to be in the scaffold since it is described as being removed by the fourth medium. Claim 50 describes properties of the one or more soluble materials. Claim 50 is a product by process claim. Prior art scaffold could have been formed by claimed process, absent evidence to the contrary.
Regarding claim 51, it would have been obvious to have further included gold nanoparticles into the scaffold, with a reasonable expectation of success because Sitharaman teaches that gold nanoparticles having a particle size of 10-50 nm may be used as an osteoinductive material (Abstract and paragraphs 0008 and 0010). The claimed limitations are 
Combining prior art elements according to known methods to obtain predictable results supports obviousness.
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Alma Pipic/
Primary Examiner, Art Unit 1617